DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 18, 20, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakane (US 2020/0152376).

Re Claims 1, 18, 20, 22; Nakane discloses a coil unit comprising: 
a coil (15) made of a conductor in a spiral shape at least around a first axis; (Fig. 2-4)
a capacitor module (16a, 16b) including a substrate (42) in which one or more capacitors are installed and separated from the coil in an axial direction of the first axis; (Fig. 2-4)
a casing (51) having the coil and the capacitor module disposed inside; and 
a first resin that fills that fills a part of an inside of the casing and thermally connects at least a part of the coil and at least a part of the casing, the first resin is being separated from the  includes a resin cover 21. (Par 0048) the paragraph does not disclose that the case is made of a resin. Emphasis added. Furthermore the resin fills a part of the inside of the casing so that the other electrical components could be installed.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, 18, 20, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nakane (US 2020/0152376) in view of Murashige  et al. (US 2017/0288469)

Re Claims 1, 18, 20, 22, 24; Nakane discloses a coil unit comprising: 
a coil (15) made of a conductor in a spiral shape at least around a first axis; (Fig. 2-4)
a capacitor module (16a, 16b) including a substrate (42) in which one or more capacitors are installed and separated from the coil in an axial direction of the first axis; (Fig. 2-4)
a casing (51) having the coil and the capacitor module disposed inside; and 
a first resin that fills inside of the casing thermally connects at least a part of the coil and at least a part of the casing, the first resin is being separated from the capacitors and the substrate
a first resin, the first resin is being separated from the capacitors and the substrate and 

However Murashige discloses a first resin that fills (720) a part of an inside of the casing (600) and thermally connects at least a part of the coil (L11) and at least a part of the casing. (Par .0062) and wherein the first resin is separated from the case.
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have a first resin that fills a part of an inside of the casing and thermally connects at least a part of the coil and at least a part of the casing in order to provide cool the coils. 
Re Claim 14; Nakane discloses a capacitor module as discussed above. 
Nakane does not disclose the details of the capacitor module to include includes a substrate that has a first main face on which the one or more capacitors are disposed and a second main face that opposes the first main face, and wherein the first main face is located in an opposite side of the coil with respect to the second main face in the axial direction of the first axis.
However capacitors are known to be installed on a substrate in order to electrically connect the capacitors to the other components on the circuits and it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have installed the capacitor on a substrate in order to communicate with the other components on the circuit. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakane in view of Murashige and further in view Shijo et al. (US 20180096773)

Re Claim 16; Nakane discloses a casing as discussed above and also teaches that the structure relied upon is a transmitter device and the receiver. (Fig. 2-4)
 Nakane does not disclose wherein the casing has an opening through which a cable connecting the capacitor module and the outside of the casing passes, and wherein the opening is covered with the first resin inside the casing.
However Shijo discloses wherein the casing has an opening (9) through which a cable connecting the transmission element and the outside of the casing passes, and wherein the opening is covered with the first resin inside the casing. (Fig. 2)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have to have connected the cable disclosed by Shijo to the device of Nakane, motivated by the desire to provide power to the load when needed. 
Response to Arguments
Applicant's arguments filed 07/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that Nakane does not disclose a first resin that fills a part of an inside of the casing and thermally connects at least a part of the coil and at least a part of the casing, the first resin being separated from the capacitor and the substrate. 
However the examiner respectfully disagree. The claim does not exclude the first resin from being part of the casing and also Nakane discloses that the case includes a resin cover 21. (Par 0048) the paragraph does not disclose that the case is made of a resin. Emphasis added. Furthermore the resin fills a part of the inside of the casing so that the other electrical components could be installed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DANIEL KESSIE/
08/02/2021
Primary Examiner, Art Unit 2836